Citation Nr: 1627109	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for recurrent Bell's palsy.

2.  Entitlement to service connection for a neck disorder, to include arthritis.

3.  Entitlement to service connection for the residuals of a left knee injury.

4.  Entitlement to service connection for the residuals of a right ankle injury.

5.  Entitlement to service connection for a left foot disorder, to include plantar fasciitis.

6.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis.

7.  Entitlement to service connection for sleep apnea.



REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.

In June 2014, the Board issued a decision granting an initial compensable rating for lipoma of the lower left anterior chest and remanded the claims captioned above for additional development, which have now been returned to the Board for further appellate review.  

This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

Aside from the Veteran's claims seeking an increased rating for Bells' palsy and service connection for sleep apnea, which are decided herein, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, recurrent Bell's palsy is manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the seventh cranial nerve.

2.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for recurrent Bell's palsy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8299-8207 (2015). 

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the Veteran's claim for service connection for sleep apnea, as well as his underlying claim for service connection for recurrent Bell's palsy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter issued in February 2010, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his recurrent Bell's palsy from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his recurrent Bell's palsy was granted and an initial rating was assigned in the July 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations to assess the severity of his Bell's palsy in March 2010 and September 2014 and to determine the etiology of his sleep apnea in September 2014.  The Board finds that such VA examinations are adequate, when considered in their totality, to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and relevant clinical examinations.  Furthermore, the VA medical opinion regarding the etiology of the Veteran's obstructive sleep apnea is consistent with the record and supported by a detailed rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations regarding the issues decided herein has been met.

In June 2014, the Board remanded the case to obtain outstanding VA and private treatment records and to afford him a contemporaneous VA examination to determine the current severity of his service-connected recurrent Bell's palsy and the etiology of his currently-diagnosed obstructive sleep apnea.  Thereafter, the AOJ sent the Veteran a letter in August 2014 in which it was requested that he identify or submit any private treatment records referable to his claimed conditions, to include his sleep apnea and Bell's palsy; however, he did not respond.  Additionally, the AOJ obtained the VA treatment records specified by the Board, and the Veteran was afforded the aforementioned VA examinations in September 2014.  Therefore, the Board finds that the AOJ has substantially complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal, to include entitlement to a higher initial rating for recurrent Bell's palsy and entitlement to service connection for sleep apnea.  During the hearing, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his sleep apnea, the type and onset of symptoms, and the treatment for such condition.  Additionally, testimony regarding the nature and severity of the Veteran's Bell's palsy was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, and the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, subsequent to the hearing, the Board remanded the matters for additional development, to include obtaining outstanding records and affording the Veteran contemporaneous VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected recurrent Bell's palsy has been evaluated as noncompensably disabling pursuant to Diagnostic Code 8299-8207, which indicates that such disability is rated by analogy to impairment of the seventh (facial) cranial nerve.  Diagnostic Code 8207 does not set forth the rating criteria for a zero percent evaluation; thus, the RO assigned the Veteran's current noncompensable evaluation after determining that the requirements for a compensable evaluation had not been met.  38 C.F.R. § 4.31.  Pursuant to Diagnostic Code 8207, 10, 20, and 30 percent ratings are assigned when the impairment of the seventh cranial nerve creates moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis of the seventh cranial nerve, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  A "Note" to this Diagnostic Code states that the an assessment of the severity of the neurological impairment is dependent upon the relative loss of innervation of facial muscles.  Id. 

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124(a), Note to "Diseases of the Peripheral Nerves."  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

The Veteran filed the service connection claim from which the instant initial rating claim stems in February 2010, and, on March 2, 2010, the Veteran received a VA neurological consultation based on his report that he believed that his Bell's palsy had returned.  The Veteran reported that he suffered his first bout of Bell's palsy during service, which he believed affected his left side, and the symptoms of which subsided over several weeks.  Since service, the Veteran reported experiencing almost yearly recurrences tending to occur in the summer and fall, especially in October, with the episodes recurring progressively less often so that now almost 10 years have elapsed since a "major" episode.   The Veteran did not experience any changes in his hearing, but reported that his first wife used to complain that he did not hear.  He reported experiencing "minor" episodes in which the left face will "twitch," often foreshadowing an episode of facial paralysis.   The neurologist noted that the Veteran was rather vague regarding how long the twitching symptoms last  and later was even uncertain which side of his face was involved by the facial
paralysis.  The neurologist further noted that, in any event, the Veteran would self-treat these episodes with one adult aspirin every six hours until the episode passed, fearing that it might represent a stroke.  The Veteran reported that he has never sought medical attention at the time when he was experiencing this facial twitching. The Veteran further reported recently noticing an intermittent collection of food below his tongue, but stated that he had not experienced any choking or dysphagia.

On examination, the neurologist noted that the Veteran was alert and in no distress. The Veteran's fundi showed sharp discs, and his visual fields were full to confrontation testing.  The Veteran's pupils were equal and reacted to light and accommodation, and his corneal reflexes were symmetric and subjectively equal. The Veteran was able to furrow his brows, squint his eyes, and grit his teeth with facial symmetry. The Veteran evidenced slight asymmetry when he smiled, with the right lower face perhaps slightly lower than the left side of his face.  The Veteran could hear a finger rub bilaterally, and pinprick, light touch, and temperature were slightly better appreciated ("more sensitive") on the left cheek and lower face. The Veteran's forehead was symmetric to sensation, and the neurologist noted that there was no myokymia or other abnormal movement of the face.  Poking inside of the mouth with the tongue blade produced sensation that was symmetric under the tongue, the inside cheeks, and posterior pharynx, which induced a gag.  The Veteran's scalene muscle and upper trapezius were symmetric, and his tongue protruded in the midline.  Motor testing revealed normal bulk and tone; the Veteran did not evidence any tremor, and his strength was recorded as 5/5 in each of his four extremities.  Finger-to-nose testing, knee to chest testing, and tandem gait were all assessed as normal, and the neurologist observed that the Veteran could tiptoe and walk on his heels without trouble.  Sensation testing was intact for position, vibration, light touch, and pin prick in the feet, and Romberg testing revealed  normal results.  The Veteran's deep tendon reflexes were recoded as 2+ in the arms and 1+ in the legs.

Based on the foregoing, the VA neurologist rendered an impression of recurrent Bell's palsy, but stated that the Veteran currently had no clinical signs of facial paralysis.  The neurologist noted that the Veteran had either mild reduction to sensation on the right lower face or increased sensitivity on the left lower face; however, a tuning fork test measuring the difference in sensation to the two sides of the Veteran's face produced similarly small effects; thus, the neurologist concluded that the Veteran's facial sensory changes are less likely of clinical significance.  Accordingly, the neurologist concluded the treatment session by reassuring the Veteran, instructing him to videotape the facial "twitches" when he experiences them and to seek emergent treatment for any further episodes of facial palsy.

On March 22, 2010, the Veteran underwent a VA cranial nerves examination in conjunction with his service connection claim for Bell's palsy.  At this time, Veteran reported his Bell's palsy started in the service in 1980, but could not recall which side was affected at that time.  He reported the condition has been recurrent, recurring once per year for three to four years, and then recurred once every four to six years.  However, he denied having any major episodes lately, as his last major episode occurred in the late 1990's or 2000 or 2001.  During these major episodes, he reports that one side of the face becomes twisted, involving his eyelid and the angle of the mouth, and as a result, he is unable to close his mouth and his saliva drips from his mouth. These major episode symptoms last up to two to three weeks, but could not recall which side of the face is affected.  He reported that he had not received treatment for these episodes since the 1980's.  He further reported that he has not experienced any episodes since 2006, but he feels that his face has not returned to normal since the initial episode, resulting in an asymmetric smile and  drooling in his sleep.  He denies significant effect on his job or daily activities currently given the lack of recent episodes.

On physical examination, the examiner noted that the Veteran's pupils were equal, regular, and round, with extraocular movements intact.  The Veteran was able to  close his eyes tightly and raise his eyebrows.  There was mild, subtle asymmetry while smiling.  He was able to blow and whistle and expand his cheeks; however, he reported a change in his ability to whistle since the onset of his Bell's palsy. His uvula was midline, and a sensory exam showed intact light touch and pinprick sensation of the face.  The examiner reviewed the results of a Computerized Tomography (CT) scan of the Veteran's head, which was interpreted to reveal no acute findings, and noted a diagnosis of recurrent Bell's palsy.  

In April and May 2010, the Veteran sought follow-up treatment for his Bell's palsy symptoms, at which time he reported experiencing lip twitching and a sense of fullness in head.  However, no symptoms or neurological abnormalities were observed during either appointment, and the treating medical professional reassured the Veteran that there was no evidence of a current recurrence of his Bell's palsy.  During his February 2013 Board hearing, the Veteran testified he testified that experienced episodes of Bell's palsy in 2011 and 2012, with each episode of two to three weeks and manifested by symptoms that gradually decrease in severity throughout the episode .  However, VA treatment records through 2014 do not reflect any further treatment related to the Veteran's Bell's palsy.  

During his February 2013 hearing, the Veteran further testified that his episodes of Bell's palsy result in an asymmetrical smile that affects his speech, as well as eye twitching, headaches, drooling, and difficulty speaking during an episode. 

Based on this testimony of recurrence of Bell's palsy episodes since the Veteran was last examined in 2010, the Board remanded the claim to afford the Veteran a new VA cranial nerves examination, which was accomplished in September 2014.  During the examination, the Veteran reported his last recurrence of Bell's palsy was in 2006 and that, despite resolution of any gross neurological deficits related to such, he still has slight asymmetry with his smile (on the right side) and noticed a change in his ability to articulate certain words when singing in the church choir.  However, the examiner noted that this speech impairment was a subjective complaint, as on examination, there is no obvious objective speech abnormality noted and articulation seems to be grossly normal at this time. The examiner noted that the Veteran does have very slight (noticeable only on close examination) asymmetry of the right side with smiling, but no gross weakness or sensory abnormalities noted at this time.  On neurological testing, the examiner noted no impairment/incomplete or complete paralysis of cranial nerve VII, affecting the upper and lower portions of face, as no impairment was observed regarding the Veteran's ability to use the muscles of facial expression and grin or the muscles of facial expression and shut the eyes tightly.   The examiner further noted that VA neurology clinic notes dated in March and April 2010 similarly do not report any clinically significant neurologic abnormality or deficit on examination.

After a careful review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the neurological abnormalities observed during his medical evaluations, namely his asymmetrical smile, coupled with the Veteran's reported symptoms of twitching, eye drooping, headaches, and a speech impairment during his recurrent episodes of Bell's palsy, for which he historically has not sought treatment, are most analogous to an impairment commensurate with moderate incomplete paralysis of his seventh cranial nerve, thereby entitling him to a 10 percent rating pursuant to Diagnostic Code 8207.  

The evidence, however, does not present a disability picture of severe incomplete paralysis of the seventh cranial nerve.  In the Board's view, a disability of such severity would be manifested by more than mild facial asymmetry and the Veteran's reported occasional subjective symptoms of twitching, eye drooping, headaches, and a speech impairment.  Indeed, the Veteran's facial asymmetry has been clinically characterized as only discernable on close examination.  Moreover, while the Veteran experiences intermittent twitching, these symptoms do not occur frequently or for an extended duration, such that his twitching symptoms have not ever been observed in a clinical setting, and historically, the Veteran did not feel that these symptoms warranted medical treatment.  Moreover, given the lack of any gross neurological impairments observed during any clinical setting, the evidence also does not reflect a basis for awarding the Veteran a 20 or 30 percent rating pursuant to Diagnostic Code 8207 for severe incomplete paralysis or complete paralysis of the seventh cranial nerve.

The Board has also considered the potential applicability of Diagnostic Codes other than Diagnostic Code 8207, so as to afford the Veteran a rating higher than 10 percent; however, given the distinct nature of the Veteran's neurological disability and the fact that no additional nerves have been noted to have been affected by his Bell's palsy, the Board does not find any other potentially applicable rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Copeland v. McDonald, 27 Vet. App. 222 (2015).

For the reasons stated, the preponderance of the evidence supports the assignment of a 10 percent rating for moderate incomplete paralysis of the seventh cranial nerve pursuant to Diagnostic Code 8207, but is against the assignment of a rating higher than 10 percent at any time during the appeal period; accordingly, the benefit-of-the-doubt doctrine, with regard to a rating higher than 10 percent, is inapplicable.  38 U.S.C.A. § 5107(b).

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected recurrent Bell's palsy and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include facial asymmetry and his headaches, facial twitching, eye drooping, and speech impairment experienced during his recurrent episodes.  Indeed, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been specifically contemplated by the increased disability rating assigned by the Board.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, and has based the assignment of an increased rating, in large part, on the Veteran's subjective reports, when determining whether a rating higher than 10 percent is warranted, the Board relies upon the competent medical evidence, with regard to the specialized evaluation of the Veteran's neurological impairment.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected recurrent Bell's palsy.  Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's recurrent Bell's palsy, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In that regard, the Board finds that the Veteran's complaints of facial neurological impairments, resulting from various stages of paralysis of his facial nerve, are contemplated by the schedular rating criteria.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected recurrent Bell's palsy.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his recurrent Bell's palsy renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking service connection for his sleep apnea, the diagnosis of which has been confirmed by a VA sleep study performed in January 2014.  Thus, the relevant inquiry is whether the Veteran's currently-diagnosed sleep apnea is etiologically linked to service.

In that regard, the Veteran's service treatment records do not document any sleep-related impairments; however, he has reported that he snored loudly during service.  Specifically, during his February 2013 Board hearing, the Veteran testified that he believed his sleep apnea began during service as a result of lying in the sand, which may have included exposure to residual bomb materials and chemicals.  Specifically, he asserted that his exposure to such materials, as well as dust and sand, resulted in respiratory problems during service, which, in turn, caused him to sleep differently and begin snoring.  The Veteran reported that his wife had indicated that his sleeping habits, to include his snoring, changed or started during his military service.

The Veteran reports undergoing a sleep study in 1997 that revealed obstructive sleep apnea, and as referenced above, a VA sleep study performed in January 2014 confirmed this previous diagnosis of obstructive sleep apnea.  

Based on this evidence of a current diagnosis of obstructive sleep apnea and in-service symptoms of a sleep disturbance, the Board remanded the claim in June 2014 to afford the Veteran a VA examination during which a medical opinion regarding the etiology of his obstructive sleep apnea could be rendered.  The Veteran underwent the requested VA examination in September 2014.  After reviewing the record, interviewing the Veteran, and conducting a relevant clinical examination, the examiner opined that it is less likely than not that the Veteran's current obstructive sleep apnea had its onset in or is otherwise related to service, to include his exposure to chemicals while lying in the sand.  In support of this opinion, the examiner stated that the Veteran's service treatment records are silent for any reported sleep complaints or symptoms of sleep apnea during Veteran's service, and more significantly, the Veteran reported that he did not have any of the classic symptoms of sleep apnea during his service years, including daytime somnolence or disrupted sleep.  While the Veteran did report that he has snored all of his adult life (including during service), his in-service snoring was not accompanied by more definitive symptoms of sleep apnea per his report.  Furthermore, the Veteran was not diagnosed with sleep apnea until 1997, approximately sixteen years after his discharge from service, further failing to suggest a correlation to service.  The examiner further noted that the Veteran's post-service weight gain was a significant risk factor for the development of obstructive sleep apnea.  The examiner noted that, on entrance to service, the Veteran's recorded weight was 195 pounds and Veteran reported that his weight was "in the 170's" when he left service.  However, the Veteran's weight was recorded as 361 pounds in November 2008 and 390 pounds in December 2013, as reflected in VA treatment records.  

With regard to whether the Veteran's in-service exposure to dust, sand, and chemicals, could have caused his sleep apnea, the examiner noted that sleep apnea is a common disorder in the general population and can be related to both structural and neurological factors.  However, current medical literature does not indicate that there is any causal link between environmental hazards or toxin exposure and sleep apnea . Therefore, the examiner concluded that there is no evidence to support a claim that the Veteran's sleep apnea was incurred during or caused or aggravated by such exposure during his military service, based on current medical knowledge.  

As an initial matter, the Board notes that the Veteran is competent to report his in-service experiences, to include exposure to sand and any toxic substances therein, and the onset of his sleep apnea symptoms, to include his in-service snoring, and his more recent, post-service development of sleep interruptions and daytime somnolence.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, as the etiology and progression of obstructive sleep apnea is a complex matter requiring related expertise, competent medical evidence is required to decide this claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  In that regard, the September 2014 VA medical opinion expressly considers the Veteran's reports of his in-service exposure to sand and potentially toxic substances therein and the onset and frequency of his snoring, sleep interruptions, daytime somnolence, and weight gain.  Further, the medical opinion is unequivocally stated, consistent with the record, and supported by detailed rationales.  Thus, the Board accords this medical opinion great probative weight.  

Thus, the probative evidence concludes that the Veteran's sleep apnea is not directly related to service, to include his reported exposure to sand and potential toxic substances therein.  Therefore, the preponderance of evidence is against the claim; there is no doubt to be resolved, and service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating of 10 percent, but no higher, for recurrent Bell's palsy is granted, subject to applicable law and regulations governing the award of monetary benefits. 

Service connection for sleep apnea is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board remanded the Veteran's claims seeking service connection for a left knee disorder, a right ankle disorder, and bilateral feet disorders to obtain VA examinations during which medical opinions regarding the etiology of these claimed disorders could be rendered.  Furthermore, his claim for service connection for a neck disorder was remanded to obtain an addendum etiological opinion.  However, while the requested VA examinations were performed and the medical opinions rendered, the medical opinions are legally insufficient.  

With regard to the medical opinion rendered in November 2014 regarding the etiology of the Veteran's neck disorder, such was not predicated on an accurate review of the record, as the examiner concluded that he could not find any evidence that the Veteran had been afforded a prior VA neck examination and that the Veteran's sole instance of in-service neck treatment was actually treatment for trapezius, and not neck, pain.  However, the current record clearly reflects that the Veteran underwent a VA neck examination in May 2010, and that a cervical spine x-ray performed in September 1978 in conjunction with the Veteran's complaints of neck pain and crepitus revealed a small spur on C-5.  Given these misstatements, the medical opinion is patently insufficient.  Accordingly, the claim must be remanded to obtain a new, sufficient medical opinion predicated on an accurate review of the record.  

With regard to the VA medical opinion rendered in August 2014 regarding the etiology of the Veteran's left knee, right ankle, and bilateral foot disorders, the VA examiner summarily stated that these disorders were more likely related to the Veteran's post-service morbid obesity rather than his in-service related injuries.  However, the examiner provided no supporting rationale for this opinion, namely his basis for determining that one etiology was more likely than the other; accordingly, it is legally insufficient, and a new medical opinion must be obtained on remand.  




Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's May 2010 examination pertaining to his neck disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to include the Veteran's testimony at his February 2013 Board hearing, the examiner should address offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current neck disorder, was incurred in or is otherwise related to his military service, including the treatment received September 1978 and contemporaneous x-ray evidence of a small spur on C-5. 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued neck pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

2.  Return the record to the VA examiner who conducted the Veteran's August 2014 knee, ankle, and foot examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  

The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current left knee, right ankle, and bilateral foot disorders (including left knee degenerative joint disease; bilateral posterior tibial tendonitis; and plantar fasciitis, pes planus, and pes planovalgus) were incurred in or are otherwise related to his military service, including:

* The left knee treatment received in May 1980 or as a result of his military duties, to include playing basketball and/or running up a hill with an M60 machine gun; or
* The right ankle treatment received in September 1979 and August 1980 and the various duties performed during service, to include walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports.

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued left knee, right ankle, and bilateral foot pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


